Exhibit 10.10

 

AMENDED AND RESTATED

STOCK OPTION AWARD AGREEMENT

UNDER THE

THOMPSON CREEK METALS COMPANY INC.
2010 LONG-TERM INCENTIVE PLAN

 

Name of Participant:

 

[Name]

 

 

 

Total Number of Shares Subject to the Option:

 

[     ] shares of common stock of the Company (the “Shares”)

 

 

 

Exercise Price Per Share:

 

[     ]

 

 

 

Award Date:

 

[     ]

 

 

 

Type of Option:

 

Nonqualified Stock Option

 

 

 

Vesting Schedule:

 

One-Third (1/3) of the Shares subject to the Option will vest immediately on the
Award Date and One-Third (1/3) of the Shares subject to the Option will vest on
the second and third anniversaries of the Award Date, respectively, subject to
you remaining continuously employed or in service to the Company on each such
date, as described below:

 

                 Shares to vest on   [             ]

                 Shares to vest on   [             ]

                 Shares to vest on   [             ]

 

 

 

Expiration Date:

 

[     ]

 

This Amended and Restated Stock Option Award Agreement (the “Agreement”) is
between Thompson Creek Metals Company Inc. (the “Company”), and you, the
Participant named above [and supersedes the Stock Option Award Agreement, dated
               , 2010, between the Company and you].  The Company wishes to
grant to you an Option, subject to vesting and certain other restrictions as
provided in this Agreement, under the Thompson Creek Metals Company Inc. 2010
Long-Term Incentive Plan, as the same may be amended from time to time (the
“Plan”).  Accordingly, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and you hereby agree as
follows:

 

1.             Award of Option. The Company hereby grants to you, effective as
of the Award Date, an Option (the “Option”) to purchase any part or all of an
aggregate of the number of Shares set forth above under “Total Number of Shares
Subject to the Option,” upon the terms and conditions set forth in the Plan and
this Agreement (as described herein, the “Award”).

 

1

--------------------------------------------------------------------------------


 

2.             Vesting and Exercisability; Termination of Employment or Service
to the Company.

 

(a)           The Option shall become vested and exercisable in such amounts and
at such times as are set forth above under “Vesting Schedule”.  The installments
provided for in the vesting schedule set forth above are cumulative.  Each such
installment which becomes vested and exercisable pursuant to the vesting
schedule set forth above shall remain vested and exercisable until it becomes
unexercisable under Section 2(c) or Section 3 of this Agreement.

 

(b)           In the event of a Change of Control, the Administrator may
determine, in its sole and absolute discretion, that any of the following may
occur:

 

(i)                                     the Award may be assumed, converted or
replaced by the successor or acquiring corporation (if any), which assumption,
conversion or replacement will be binding on you;

 

(ii)                                  the successor or acquiring corporation may
substitute equivalent awards or provide substantially similar consideration,
shares or other property subject to repurchase restrictions and other provisions
no less favorable to you than those which applied to the Award immediately prior
to such Change of Control; or

 

(iii)                               the vesting and settlement of the Award may
be accelerated.

 

Notwithstanding the foregoing, in the event such successor or acquiring
corporation (if any) refuses to assume, convert, replace or substitute the
Award, as provided above, the vesting of the Award shall be accelerated upon a
Change of Control.  For purposes of this Section 2(b), the last paragraph of the
definition of “Change of Control” in Section 2(h) of the Plan shall be
disregarded.

 

(c)           Upon a termination of your employment (or other service to the
Company, if applicable) for any reason (except as provided in the following
sentence), you will forfeit the portion of the Option that is unvested at the
time of termination, without any consideration due to you.  Notwithstanding the
foregoing sentence, in the event of your termination due to retirement on or
after age 62 or termination due to death or total and permanent disability
(evidenced by receipt of disability benefits under a Company-sponsored
disability plan), the Option shall be vested and fully exercisable as of such
termination date.  The portion of the Option that is vested at the time of
termination, if any, will remain exercisable for the time periods set forth in
Section 3 below.  The term “employment” for purposes of this Agreement, means
the performance of services for the Company or an Affiliate as an employee for
federal income tax purposes.  You shall be deemed to have terminated employment
either upon an actual termination of your performing services for the Company or
an Affiliate, or at the time that the Affiliate with which you are employed
ceases to be an “Affiliate” under the terms of the Plan.  Your employment with
the Company or an Affiliate shall not be deemed to have terminated if you take
any military leave, sick leave, or other bona fide leave of absence approved by
the Company or the Affiliate, as applicable, regardless of whether pay is
suspended during such leave.  Whether you have experienced a termination of
employment will be determined by the Compensation and Governance Committee of
the Board of Directors (the “Committee”), in its sole discretion.

 

3.             Expiration of Option. The Option may not be exercised to any
extent by anyone after, and shall be cancelled upon, the first to occur of the
following events:

 

(a)           The Expiration Date set forth above;

 

2

--------------------------------------------------------------------------------


 

(b)           The expiration of three (3) months from the date of a termination
of your employment by the Company or an Affiliate (or other termination of
service to the Company, if applicable) for any reason other than for Cause or
death or total and permanent disability (as defined below);

 

(c)           The expiration of twelve (12) months from the date of a
termination of your employment by reason of your death or total and permanent
disability (evidenced by receipt of disability benefits under a
Company-sponsored disability plan); or

 

(d)           The date your employment or service with the Company or an
Affiliate terminates by reason of a termination for Cause.

 

4.             Exercise of the Option.

 

(a)           Persons Eligible to Exercise.  During your lifetime, only you (or
your permitted transferee, as described in Section 7 below) may exercise the
Option or any portion thereof. After your death, any exercisable portion of the
Option may, prior to the time when the Option becomes unexercisable under
Section 2(c) or Section 3 of this Agreement, be exercised by your personal
representative or by any person empowered to do so under your will or under the
then applicable laws of descent and distribution.

 

(b)           Partial Exercise.  Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable under Section 2(c) or Section 3 of this Agreement.  The Option
shall not be exercised for fractional Shares.

 

(c)           Manner of Exercise. The Option, or any exercisable portion
thereof, may be exercised solely by delivery to the Plan’s administrator
(currently Solium Capital) of all of the following prior to the time when the
Option or such portion thereof becomes unexercisable under Section 2(c) or
Section 3 of this Agreement:

 

(i)            An exercise notice electronically or in writing signed by you or
any other person then entitled to exercise the Option or portion thereof,
stating that the Option or portion thereof is thereby exercised, such notice
complying with all applicable rules established by the Committee. Such notice
shall be substantially in the form attached as Exhibit A to this Agreement (or
such other form as is prescribed by the Committee);

 

(ii)           The receipt by the Company of full payment for the Shares with
respect to which the Option or portion thereof is exercised, including payment
of any applicable withholding taxes, which may be in one or more of the forms of
consideration permitted under Section 5; and

 

(iii)          In the event the Option or portion thereof shall be exercised
under Section 4(a) by any person or persons other than you, appropriate proof of
the right of such person or persons to exercise the Option.

 

5.             Method of Payment. Payment of the Exercise Price shall be by any
of the following, or a combination thereof:

 

(a)           by cash, check, or other cash equivalent approved by the
Committee; or

 

3

--------------------------------------------------------------------------------


 

(b)           by the tendering of other Shares to the Company in exchange for
the Company’s reducing the number of Shares issuable upon the exercise of the
Option.

 

The Committee shall determine acceptable methods for tendering Shares to
exercise an Option under the Plan and may impose such limitations and
prohibitions on the use of Shares to exercise Options as it deems appropriate. 
Tendering of previously owned Shares shall not be available to optionholders who
are Canadian taxpayers.

 

6.                 Conditions to Issuance of Shares. The Company shall not be
required to issue or deliver any Shares purchased upon the exercise of the
Option or portion thereof prior to (i) the receipt by the Company of full
payment for such Shares, including payment of any applicable withholding tax,
which, in the discretion of the Committee, may be in one or more of the forms of
consideration permitted under Section 5, and (ii) the satisfaction of the
Company of any of the conditions or requirements set forth in Section 10(c) of
this Agreement.

 

7.                 Rights as Stockholder. You shall not be, nor have any of the
rights or privileges of, a stockholder of the Company in respect of any Shares
purchasable upon the exercise of any part of the Option unless and until such
Shares shall have been issued by the Company to you (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company).  No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued.

 

8.                 Transferability.  The Option may not be sold, pledged,
assigned or transferred in any manner unless and until the Shares underlying the
Option have been issued and all restrictions applicable to such Shares have
lapsed. Notwithstanding the foregoing, the Option may be transferred (a) by will
or the laws of descent and distribution or (b) in the Committee’s discretion to
a person or trust or partnership designated by you, only if, in each case, the
transferee executes a written consent to be bound by the terms of this
Agreement.  Except as described in this Section 8, neither the Option nor any
interest or right therein shall be liable for your debts, contracts or
engagements or your successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

 

9.             Taxes.

 

(a)           You acknowledge that you will consult with your personal tax
advisor regarding the federal, state, and local tax consequences of the Award
and/or exercise of the Option and any other matters related to the Option.  You
are relying solely on your advisors and not on any statements or representations
of the Company or any of its agents, and you understand that you are responsible
for your own tax liability that may arise as a result of the Option or any other
matters related to the Option and this Agreement.

 

10.               General Provisions.

 

(a)           Interpretations.  This Agreement is subject in all respects to the
terms of the Plan.  A copy of the Plan is available upon your request.  Terms
used herein which are defined in the Plan shall have the respective meanings
given to such terms in the Plan, unless otherwise defined herein.  In the event
that any provision of this Agreement is inconsistent with the terms of the Plan,
the terms of the Plan shall govern.  Any question of administration or
interpretation arising under this Agreement shall

 

4

--------------------------------------------------------------------------------


 

be determined by the Committee administering the Plan, and such determination
shall be final, conclusive and binding upon all parties in interest.

 

(b)           No Right to Employment or Continued Service.  In consideration of
the grant of the Option by the Company, you agree to render faithful and
efficient services to the Company and its Affiliates. Nothing in the Plan or
this Award Agreement shall confer upon you any right to continue in the employ
or service of the Company or any Affiliate or shall interfere with or restrict
in any way the rights of the Company and its Affiliates, which rights are hereby
expressly reserved, to discharge or terminate your services at any time for any
reason whatsoever, with or without Cause (as defined in the Plan), except to the
extent expressly provided otherwise by applicable law or in a written agreement
between you and the Company or its Affiliates.

 

(c)           Securities Matters.  The Company shall not be required to issue or
deliver any Shares until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied. 
You acknowledge that the Plan is intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the Shares are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

(d)           Headings.  Headings are given to the sections and subsections of
this Agreement solely as a convenience to facilitate reference.  Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

 

(e)           Saving Clause.  If any provision(s) of this Agreement shall be
determined to be illegal or unenforceable, such determination shall in no manner
affect the legality or enforceability of any other provision hereof.

 

(f)            Section 409A.  It is intended that this grant will be exempt from
Section 409A of the Internal Revenue Code as a “stock right”.  This Award
Agreement and all related documentation are designed, and shall be interpreted
and administered, to this effect.  However, nothing in the Agreement shall be
construed to result in a guarantee of this tax treatment, and you shall be
responsible for all of your federal, state and local taxes (and any related
liabilities). This Section 10(f) does not create an obligation on the part of
the Company to modify the Plan or this Agreement and does not guarantee that the
Option or the Shares delivered hereunder will not be subject to taxes, interest
and penalties under Section 409A.

 

(g)           Governing Law.  The internal law, and not the law of conflicts, of
the State of Colorado will govern all questions concerning the validity,
construction and effect of this Agreement.  All actions or proceedings arising
out of, or related to, this Agreement shall be brought only in an appropriate
federal or state court in Colorado and the parties hereby consent to the
jurisdiction of such courts over themselves and the subject matter of such
actions or proceedings.

 

5

--------------------------------------------------------------------------------


 

(h)           Notices.  You should send all written notices regarding this
Agreement or the Plan to the Company at the following address:

 

Thompson Creek Metals Company Inc.

26 West Dry Creek Circle, Suite 810

Littleton, CO 80120

Attn:   General Counsel

 

(i)            Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

(j)            Benefit and Binding Effect.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto, their respective
successors, permitted assigns, and legal representatives.  The Company has the
right to assign this Agreement, and such assignee shall become entitled to all
the rights of the Company hereunder to the extent of such assignment.

 

IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year first above written.

 

 

THOMPSON CREEK METALS COMPANY INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Its:

 

 

Please indicate your acceptance of the terms and conditions of this Agreement by
signing in the space provided below and returning a signed copy of this
Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AGREEMENT HAS NOT
BEEN RECEIVED BY THE COMPANY, THE COMPANY SHALL REVOKE ALL OPTIONS GRANTED TO
YOU, AND AVOID ALL OBLIGATIONS UNDER THIS AGREEMENT.

 

The undersigned hereby accepts, and agrees to, all terms and provisions of this
Agreement.

 

 

 

By:

 

 

 

[Name]

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

To Stock Option Award Agreement

Form of Exercise Notice

 

Effective as of today,                           , 20      , I, the undersigned,
hereby elect to exercise the option to purchase the number of shares of common
stock specified below (the “Shares”) of Thompson Creek Metals Company Inc. (the
“Company”), under and pursuant to the Thompson Creek Metals Company Inc. 2010
Long-Term Incentive Plan (the “Plan”) and the Stock Option Award Agreement dated
as of                            (the “Option Agreement”). Capitalized terms
used herein without definition shall have the meanings given in the Plan and, if
not defined in the Plan, the Option Agreement.

 

Award Date:

 

                                                

 

 

 

Number of Shares as to which Option is Exercised:

 

                                                

 

 

 

Exercise Price per Share:

 

                                                

 

 

 

Total Exercise Price:

 

                                                

 

 

 

Payment delivered:

(Representing herewith:  the full Exercise Price for the Shares, as well as any
applicable withholding tax)

 

$                                              

 

 

 

Form of Payment:

 

(Please Specify)

 

I acknowledge that I have received, read and understood the Plan and the Option
Agreement. I agree to abide by and be bound by their terms and conditions.  I
understand that I may suffer adverse tax consequences as a result of my purchase
or disposition of the Shares. I represent that I have consulted with any tax
consultants that I deem advisable in connection with the purchase or disposition
of the Shares and that I am not relying on the Company for any tax advice. The
Plan and Option Agreement are incorporated herein by reference. This Agreement,
the Plan and the Option Agreement constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and me with respect to the subject matter hereof.

 

DATED this                        day of                                ,
20         .

 

By:

 

Accepted:

 

 

 

 

 (Please Print)

 

 

 

 

Authorized Company Representative

 

 

 

 

 

 

Signature

 

Title

 

7

--------------------------------------------------------------------------------